Title: To George Washington from Samuel Campbell, 23 April 1794
From: Campbell, Samuel
To: Washington, George


          
            Hond Sir
            New York 23d April 1794
          
          Having lately printed an American Edition of the Trial of Thomas Muir, please allow a
            copy thereof a place in Your Library.
          Mr Muir since he received his rigorous sentence, intimated indirectly to me a desire
            that a Copy of his Trial might be presented to You, but was disappointed in sending out
            one of the British Editions.
          It is peculiarly gratifying to me, to have it in my power to accomplish his wish, in
            sending the present. I am most respectfully Hond Sir, yr hble Sevt
          
            Samuel Campbell
          
        